In re: Morgan W. Walker, Chester D. Wells and Gillis W. Long applying for writs of review, certiorari, mandamus and prohibition.
Writs refused. We find no abuse of discretion. This court will not interfere with the orderly trial of a cause except when there is palpable error, and then only when it is shown that irreparable injury will result.
*1019BARHAM, J., dissents from the -denial and assigns reasons.
SUMMERS, J., is of the opinion no valid basis exists for consolidation and the order consolidating should be set aside.